Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Provides Update on Gahcho Kue Project Shares Issued and Outstanding: 59,895,481 TSX: MPV AMEX: MDM TORONTO and NEW YORK, Dec. 16 /CNW/ - Mountain Province Diamonds Inc ("the Company") today provided an update on progress at the Gahcho Kue diamond project in Canada's Northwest Territories, which is a joint venture between the Company (49%) and De Beers Canada Inc (51%). Resource Drilling Following completion of the 2008 Tuzo bulk sampling program, the Joint Venture has now concluded the resource drilling at the Gahcho Kue project.
